COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re iWORKS Personnel, Inc., Luis Trevino, and Haydee Gutierrez

Appellate case number:    01-15-00235-CV

Trial court case number: 2012-61407

Trial court:              113th District Court of Harris County

        The Court REQUESTS a response to the petition for writ of mandamus from Real
Parties in Interest, Mose Guillory and Mary Guillory. The response, if any, is due within 20 days
of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Harvey Brown
                   X Acting individually


Date: March 17, 2015